DETAILED ACTION
Claims 1-17 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deal et al. (US PGPUB 2018/0188144 A1, hereinafter Deal).

Regarding claim 1, Deal teaches a system for testing a multi-specimen additive manufacturing build plate (see Fig. 1, system 10 with multi-specimen build plate 12; see also Abstract), the system comprising: a mounting plate configured to secure the multi-specimen build plate in the system (see Fig. 1, mounting plate 28 secures the build plate 12); a force exertion tool configured to exert a force on a loading surface of a selected specimen of the multi-specimen build plate (see Fig. 1 and 5, force exertion tool 34 exerts force on loading surface within cavity 42 of specimen 22); a tool drive unit including drive components operable to cause the force exertion tool to exert the force (see Fig. 1 and 5, tool drive unit comprising actuator components 40; see also [0028] and [0030], actuating components 40 considered as the tool drive unit for force exertion); an instrumentation unit including metrology devices configured to acquire data on one or more conditions of the selected specimen during the force exertion (see Fig. 1 and 5, instrumentation unit 38 comprises sensors for each specimens to acquire data on each specimen); and wherein the system is configured to acquired data including one or more of applied load, deflection, time, temperature, and strain information (see [0033], sensors 38 measure load vs. displacement, stress/strain, and yield strength as described).
Deal fails to specifically teach a processor unit configured to access executable instructions that cause the processor unit to extract parameters from the acquired data including one or more of applied load, deflection, time, temperature, and strain information.
However, as described above, Deal teaches that the system is configured to acquired data including one or more of applied load, deflection, time, temperature, and strain information (see [0033], sensors 38 measure load vs. displacement, stress/strain, and yield strength as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Deal to include a processor unit configured to access executable instructions that cause the processor unit to extract parameters such as load, displacement, stress, etc. as described. This is because the use of processors and executable instructions allows for systems to conduct repeatable tests in an accurate manner as is known in the art of measuring and testing. 

Regarding claim 3, Deal above teaches all of the limitations of claim 1.
Furthermore, Deal teaches more than one force exertion tool, each of the more than one force exertion tool decoupled from others of the more than one force exertion tool (see Fig. 1 and 5, tool drive unit comprising decoupled actuator components 40; see also [0028] and [0030], actuating components 40 used for decoupled force exertion).

Regarding claim 4, Deal above teaches all of the limitations of claim 1.
Deal above fails to specifically teach in the embodiment of Fig. 1, the mounting table configured to translate its position in relation to a position of the force exertion tool.
However, Deal teaches an additional embodiment wherein the mounting table configured to translate its position in relation to a position of the force exertion tool (see Fig. 7, mounting table 28 translates its position in relation to the force exertion tool 34; see also [0034]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the embodiment of Fig. 1 of Deal with the embodiment of Fig. 7. This allows for a plurality of samples to be tested simultaneously as suggested by Deal (see [0034]).

Regarding claim 5, Deal above teaches all of the limitations of claim 1.
Deal above fails to teach the force exertion tool configured to translate its position in relation to a position of the mounting table.
However, as described above, Deal teaches an additional embodiment wherein the mounting table configured to translate its position in relation to a position of the force exertion tool (see Fig. 7, mounting table 28 translates its position in relation to the force exertion tool 34; see also [0034]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the system of Deal such that the mounting table was configured to translate its position in relation to a position of the force exertion tool or similarly such that the force exertion tool was configured to translate relative to the mounting table. This allows for a plurality of samples to be tested simultaneously in a similar manner as suggested by Deal (see [0034]).

Regarding claim 6, Deal teaches a method of testing a multi-specimen build plate (see [0028]-[0032], method for testing build plate 12 described), the method comprising: acquiring the multi-specimen build plate (see Fig. 1 and 5; see also [0028]-[0032], build plate 12), the multi-specimen build plate having a plurality of specimens (22); installing the multi-specimen build plate in a test system (see [0028]-[0032], build plate 12 within system 10); aligning a force exertion tool with a selected one of the plurality of specimens (see Fig. 1 and 5; see also [0028]-[0030], force exertion tool 34 is aligned with each specimen 22); imparting a force on the selected specimen (see [0028]-[0032], force exertion tool 34 is aligned with each specimen 22 and imparts force as described); collecting test data from the selected specimen (see Fig. 1 and 5 and [0028]-[0030], instrumentation unit 38 comprises sensors for each specimens to acquire data on each specimen); analyzing the collected data for one or more of the selected specimens to identify a correlation between the collected data for the selected specimen and its applied manufacturing build parameters (see [0027], system is for screening and/or testing of multiple chemistries, considered by the Examiner as applied manufacturing build parameters). 
Deal fails to specifically teach determining if another specimen of the plurality of specimens is to be selected.
However, Deal does teach that each specimen can be tested individually (see [0028], each specimen is provided with individually actuatable actuators 34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Deal to include a determination of whether additional specimens were to be selected for testing. This would improve the method of Deal by removing unnecessary testing of samples with the same chemistry and thereby improve the speed of testing.

Regarding claim 9, Deal above teaches all of the limitations of claim 6.
Furthermore, Deal teaches collecting data including obtaining at least one of force, time, temperature, strain, and displacement data resulting from imparting the applied force on the specimen (see [0028], e.g. testing of strain).

Regarding claim 10, Deal above teaches all of the limitations of claim 6.
Furthermore, Deal teaches simultaneously aligning more than one force exertion tool with respective selected specimens of the plurality of specimens; and imparting a force on the respective selected specimens (see Fig. 1 and [0028]-[0032], force exertion tool array 24 is aligned for all specimens and imparts force as described).

Regarding claim 12, Deal teaches a method of testing a multi-specimen build plate (see [0028]-[0032], method for testing build plate 12 described), the method comprising: acquiring the multi-specimen build plate (see Fig. 1 and 5; see also [0028]-[0032], build plate 12), the multi-specimen build plate having a plurality of specimens (22); installing the multi-specimen build plate in a test system (see [0028]-[0032], build plate 12 within system 10); aligning a force exertion tool with a selected one of the plurality of specimens (see Fig. 1 and 5; see also [0028]-[0030], force exertion tool 34 is aligned with each specimen 22); imparting a force on the selected specimen (see [0028]-[0032], force exertion tool 34 is aligned with each specimen 22 and imparts force as described); collecting test data from the selected specimen (see Fig. 1 and 5 and [0028]-[0030], instrumentation unit 38 comprises sensors for each specimens to acquire data on each specimen); analyzing the collected data for one or more of the selected specimens to identify a correlation between the collected data for the selected specimen and its applied manufacturing build parameters (see [0027], system is for screening and/or testing of multiple chemistries, considered by the Examiner as applied manufacturing build parameters). 
Deal fails to specifically teach determining if another specimen of the plurality of specimens is to be selected.
However, Deal does teach that each specimen can be tested individually (see [0028], each specimen is provided with individually actuatable actuators 34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Deal to include a determination of whether additional specimens were to be selected for testing. This would improve the method of Deal by removing unnecessary testing of samples with the same chemistry and thereby improve the speed of testing.

Furthermore, Deal fails to specifically teach a non-transitory computer-readable medium having stored thereon executable instructions when executed by a processor unit cause the processor unit to perform a method of testing a multi-specimen build plate.
However, as described above, Deal teaches that the system is configured to acquired data including one or more of applied load, deflection, time, temperature, and strain information (see [0033], sensors 38 measure load vs. displacement, stress/strain, and yield strength as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Deal to include a non-transitory computer-readable medium with executable instructions for the testing method described. This is because the use of processors and executable instructions allows for systems to conduct repeatable tests in an accurate manner as is known in the art of measuring and testing.

Regarding claim 15, Deal above teaches all of the limitations of claim 12.
Furthermore, Deal teaches that the method for implementation includes collecting data including obtaining at least one of force, time, temperature, strain and displacement data resulting from imparting the applied force on the specimen (see [0028], e.g. testing of strain).

Regarding claim 16, Deal above teaches all of the limitations of claim 12.
Furthermore, Deal teaches that the method for implementation includes simultaneously aligning more than one force exertion tool with respective selected specimens of the plurality of specimens; and imparting a force on the respective selected specimens (see Fig. 1 and [0028]-[0032], force exertion tool array 24 is aligned for all specimens and imparts force as described).

Allowable Subject Matter
Claims 2, 7, 8, 11, 13, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 7, 8, 11, 13, 14, and 17, Deal represents the best art of record. However, Deal fails to encompass all of the limitations of dependent claims 2, 7, and 13.
Specifically, Deal fails to critically teach  .
the force exertion tool including a bifurcated feature configured to contact the selected specimen loading surface and to exert force on the loading surface without contacting a gage portion of the selected specimen (claim 2); including providing the multi-specimen build plate, each of the plurality of specimens having a supporting member, at least one leg between the supporting member and the build plate, and an element-under-test connected to the supporting member, wherein the supporting member, the at least one leg, and the element- under-test are an integral assembly (claim 7); and the executable instructions further configured to cause the processor unit to perform the method, including providing the multi-specimen build plate, each of the plurality of specimens having a supporting member, at least one leg between the supporting member and the build plate, and an element-under-test connected to the supporting member, wherein the supporting member, the at least one leg, and the element-under-test are an integral assembly (claim 13).
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 2, 7, and 13 and the examiner can find no teachings for a system, method, and non-transitory medium as claimed, which specifically includes the above limitations, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855